18-10509-shl           Doc 972   Filed 07/12/19    Entered 07/12/19 15:04:00             Main Document
                                                  Pg 1 of 5


 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                    Chapter 11

     FIRESTAR DIAMOND, INC., et al.                            No. 18-10509 (SHL)

                            Debtors. 1                         (Jointly Administered)


                                NOTICE OF AGENDA OF MATTERS
                              SCHEDULED FOR JULY 17, 2019 HEARING

Date:                   Wednesday, July 17, 2019 at 11:00 a.m. Eastern Time

Location:               United States Bankruptcy Court for the Southern District of New York
                        Alexander Hamilton U.S. Custom House, Courtroom 701
                        One Bowling Green
                        New York, New York 10004

                                          CHAPTER 11 CASE

              1.   UOB REALTY (USA) SETTLEMENT MOTION

                   •    Chapter 11 Trustee’s Motion For An Order Approving Settlement With UOB Realty
                        (USA) Limited Partnership [Dkt. 956]

                   •    Responses Received: None.


 1 The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s
 federal tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc., f/k/a A. Jaffe,
 Inc. (4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl       Doc 972    Filed 07/12/19     Entered 07/12/19 15:04:00          Main Document
                                                Pg 2 of 5


               •    Status: This matter is going forward.

      2.       JENNER & BLOCK FEE APPLICATION

               •    Third Application for Interim Professional Compensation for Jenner & Block LLP,
                    Counsel to the Trustee [Dkt. 953]

               •    Responses Received: None.

               •    Status: This matter is going forward.

      3.       ALVAREZ & MARSAL FEE APPLICATION

               •    Third Application for Interim Professional Compensation for Alvarez and Marsal
                    Disputes and Investigations, LLC, Financial Adviser to the Trustee [Dkt. 950]

               •    Responses Received: None.

               •    Status: This matter is going forward.

      4.       GEM CERTIFICATION AND ASSURANCE LAB FEE APPLICATION

               •    Third Application for Interim Professional Compensation for Gem Certification &
                    Assurance Lab, Appraiser to the Trustee [Dkt. 954]

               •    Responses Received: None.

               •    Status: This matter is going forward.

      5.       AGUSTA FEE APPLICATION

               •    First Application for Interim Professional Compensation for Michael J. Agusta, P.C.,
                    Special Collections Counsel to the Trustee [Dkt. 955]

               •    Responses Received: None.

               •    Status: This matter is going forward.

      6.       LACKENBACH FEE APPLICATION

               •    Third Application for Interim Professional Compensation for Lackenbach Siegel,
                    LLP, Intellectual Property Counsel to the Trustee [Dkt. 958]

               •    Responses Received: None.

               •    Status: This matter is going forward.




                                                   2
18-10509-shl       Doc 972   Filed 07/12/19    Entered 07/12/19 15:04:00         Main Document
                                              Pg 3 of 5


      7.       FASKEN FEE APPLICATION

               •    Second Application for Interim Professional Compensation for Fasken Martineau
                    DuMoulin LLP, Canadian Counsel to the Trustee [Dkt. 957]

               •    Responses Received: None.

               •    Status: This matter is going forward.

      8.       WHITLEY PENN FEE APPLICATION

               •    First Application for Interim Professional Compensation for Whitley Penn, LLP,
                    Accountant to the Trustee [Dkt. 958]

               •    Responses Received: None.

               •    Status: This matter is going forward.

                                ADVERSARY PROCEEDINGS

      9.       PRE-TRIAL CONFERENCE − LEVIN V. FIRESTAR INTERNATIONAL PVT.
               LTD., ET AL., ADV. PROC. NO. 19-1002

               •     Related Documents:w

                    A. Complaint [Adv. No . 19-1002, Dkt. 1]

                    B. Order (I) Authorizing Email Service, (II) Setting Foreign Defendants’ Time to
                       Respond to the Complaint; and (III) Adjourning the Pretrial Conference [Adv.
                       No. 19-1002, Dkt. 6]

                    C. Answer [Adv. No . 19-1002, Dkt. 11]

               •     Status: This matter is going forward.

      10.      PRE-TRIAL CONFERENCE − LEVIN V. MODI, ET AL., ADV. PROC. NO.
               19-1102

               •     Related Documents:

                    A. Complaint [Adv. No . 19-1102, Dkt. 1]

                    B. Order Signed On 4/18/2019, Setting Foreign Defendant Nirav Deepak Modi's
                       Time To Respond To The Complaint [Adv. No. 19-1102, Dkt. 10]

                    C. Mihir Bhansali’s Memorandum of Law in Support of Motion to Dismiss [Adv.
                       No. 19-1102, Dkt. 17]




                                                 3
18-10509-shl       Doc 972   Filed 07/12/19    Entered 07/12/19 15:04:00        Main Document
                                              Pg 4 of 5


                    D. Ajay Gandhi’s Memorandum of Law in Support of Motion to Dismiss [Adv.
                       No. 19-1102, Dkt. 21]

                    E. June 3, 2019 Letter to Court Concerning Service on Nirav Modi [Adv. No . 19-
                       1002, Dkt. 24]

               •     Status: This matter is going forward.

      11.      PRE-TRIAL CONFERENCE − LEVIN V. MODI, ET AL., ADV. PROC. NO.
               19-1103

               •     Related Documents:

                    A. Amended Complaint [Adv. No . 19-1103, Dkt. 6]

                    B. Order Signed On 4/18/2019, Setting Foreign Defendant Nirav Deepak Modi's
                       Time To Respond To The Complaint [Adv. No . 19-1103, Dkt. 12]

                    C. Ami Javeri’s Answer and Counterclaims [Adv. No . 19-1103, Dkt. 18]

                    D. Trustee’s to Ami Javeri’s Answer and Counterclaims [Adv. No. 19-1103, Dkt.
                       24]

                    E. Order Signed On 5/14/2019, Setting Certain Non-U.S. Defendants' Time To
                       Respond To The Complaint [Adv. No. 19-1103, Dkt. 21]

                    F. Letter Dated 5/29/2019 Re: Respond To The Amended Complaint [Adv. No. 19-
                       1103, Dkt. 29]

               •     Status: This matter is going forward.

                                   ADJOURNED MATTERS

      12.      PLUMB CLUB CLAIM OBJECTION

               •    Chapter 11 Trustee’s Objection To Claim(s) Number: 56 Of The Plumb Club
                    Association, Inc. [Dkt. 879]

               •    Responses Received: None.

               •    Status: This matter has been adjourned to August 22, 2019 at 11:00 a.m.




                                                 4
18-10509-shl   Doc 972   Filed 07/12/19    Entered 07/12/19 15:04:00           Main Document
                                          Pg 5 of 5


Dated: July 12, 2019                      Respectfully submitted,
       New York, New York
                                          JENNER & BLOCK LLP

                                          By: /s/ Marc Hankin
                                          Marc Hankin
                                          Carl Wedoff
                                          919 Third Avenue
                                          New York, New York 10022
                                          (212) 891-1600
                                          mhankin@jenner.com
                                          cwedoff@jenner.com

                                          Angela Allen (admitted pro hac vice)
                                          353 North Clark Street
                                          Chicago, Illinois 60654
                                          (312) 222-9350
                                          aallen@jenner.com

                                          Counsel for the Chapter 11 Trustee




                                             5
